The court holds that there was no error in the rulings on the pleadings, and finds no occasion to add to what the Court of Appeals has said on that subject.
The writer thinks that reversible error is shown by the record, and that the judgment should have been reversed. But other members of the court, following the ruling of Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91, will not review the Court of Appeals on the questions of fact involved and for that reason order the application for certiorari to be denied. The writer agrees that this is in accord with the rule upon which the court has settled in such cases. McNeil v. Munson S. S. Line, 184 Ala. 424, 63 So. 992.
Certiorari denied.
All the Justices concur.